 In the Matter of BELLE-Moo,INC.andUNITEDSHOE WORRIERS OFAMERICA, C. I.O.Case No. 1-RC-514.-Decided January 3, 19.19DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner and Lewiston and Auburn Shoe Workers Protec-tive Association, herein called the Intervenor, are labor organizationswhich claim to represent employees of the Employer.3.The Employer refuses to recognize the Petitioner as the exclu-sive bargaining representative of employees of the Employer untilthe Petitioner has been certified by the Board in an appropriateunit.The Employer and the Intervenor contend that a contract currentlyin effect between them constitutes a bar to this proceeding.On Aug-ust 21, 1947, the Employer and the Intervenor executed a collectivebargaining contract to remain in effect until August 21, 1948, andsubject to automatic renewal for 1-year periods thereafter, in theabsence of notice to change or terminate given by either party 60 daysprior to any anniversary date.On June 18, the Petitioner mailed tothe Employer a letter claiming representation among these employees.This letter was received by the Employer on June 21, 1948, the daybefore the automatic renewal date of the 1947 contract.On June 29,1948, the Petitioner filed its petition herein.'ChairmanHerzog and Members Houston and Gray.81 N. L. R. B., No. 2.6 BELLE-MOC, INC.7The Employer and the Intervenor urge that their contract was auto-matically renewed on June 22, 1948, and, under theGeneral Elec-tricX-Ray 1doctrine constitutes a bar to the petition filed on June 29,1948, because the petition was not filed within 10 days after the Peti-tioner first asserted its claim of representation and the automatic re-newal date of the contract occurred before the petition was filed.Wefind no merit in this contention.Although the Petitioner mailed itsclaim on June 18, 1948, theclaim wasnot received by the Employeruntil June 21, 1948.The date of receipt of notice of a claim to repre-sentation rather than the date of mailing such notice is controlling.2Under these circumstances, the rule established in theGeneral Elec-tricX-Raycase is fully satisfied in the instant case.3We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit:The Petitionerseeksa unit composed of productionand mainte-nance employees employed in the Employer's shoe manufacturingplant at Lewiston,Mairle, excludingoffice and clerical employees,executives, and all supervisors.The Employer and the Intervenorcontend that the unit should not be limited to the employees of theEmployer, but should include productionand maintenanceemployeesof all the employers, including this Employer, who aremembers ofAuburn Shoe Manufacturers Association.Auburn Shoe Manufacturers Associationis aninformalassociationof all shoe manufacturers in thetwin citiesof Lewiston and Auburn,Maine.The Association does not have a constitution, bylaws, or ar-ticles of association.Its expensesare paid by monthlyassessmentsagainst its members in proportion to thenumberof employees on theirrespective pay rolls.For a number of years, theassociation, througha labor committee of 6' or 7 members, has orally negotiated with theIntervenor with respect to working conditions for employees of theAssociationmembers.No written agreements on an Association-wide basis have been executed.Members of the Association are notbound to sign written agreements with the Intervenor.Some mem-1Matter of GeneralElectricX-Ray,67 N. L. R. B. 997.2Matter of Northwestern Publishing Co.,71 N. L. R. B. 167.8 Admitting that the Petitioner's letter claiming representation arrived at the plant onJune 21, the Employer urges that the vice president in charge of labor relations did notread it until June 22, 1948, the automatic renewal date.The Employer contends, under theprinciple established inMatter of CarborundumCo., 78 N. L. R. B. 91, that the claim wastoo late and that the contract constitutes a bar to any election at this time.We do notagree.In theCarborundumcase the facts were substantially different. In that case theclaim was restricted to the "attention of Plant Manager Parse."Parse, however, did notreceive the letter until the day following its receipt by the Employer, when the contracthad renewed itself. In the instant case the claim was addressed to the Employer,and theCarborundumrule does not apply. 8DECISIONSOF NATIONALLABOR RELATIONS BOARDhers of the Association, however, execute uniform individual writtencontracts, embodying the terms orally negotiated by the Associationand the Intervenor.Of the 17 Association members, including theEmployer, 12 signed written contracts; the other 5 members merelyadopt as a labor policy the agreed terms.The record in the instant case, and several earlier decisions, disclosethat, although the Association has been in existence for approximately50 years, neither the Intervenor nor the Association (nor any of itsindividual members) has heretofore urged an Association-wide unitin the several representation cases involving present members of theAssociation.4Furthermore, in at least three recent cases,' certainemployer-members of the Association, with the consent and approvalof the Intervenor, formally agreed to units limited to employees ofindividual Association members.Under these circumstances, and in view of the entire record in thecase, we believe that the history of bargaining between the Associa-tion members and the Intervenor does not render the proposed unitinappropriate.We conclude, therefore, that production and mainte-nance employees of the Employer's Lewiston plant may constitutean appropriate unit.We find that all production and maintenance employees at the Em-ployer's Lewiston, Maine, shoe manufacturing plant, excluding officeand clerical employees, executives, and all supervisors, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigationto ascertain representativesfor the pur-posesof collectivebargainingwiththe Employer,an election by secretballot shall be conductedas early as possible,but not later than 30 daysfrom the date of this Direction, under the directionand supervisionof theRegionalDirector for theRegion inwhich thiscase was heard,and subject to Sections 203.61and 203.62 of NationalLaborRelationsBoard Rules and Regulations-Series 5, as amended, among the em-ployees in the unit found appropriate in paragraph numbered 4, above,who were employed during the pay-roll period immediately preceding*Matter of Charles Cushman Shoe Company,et al.,2 N. L. R B. 1015. In this case,decided June 23, 1937, involving 12 employers, members of the Association,5 of whom arepresently listed as members of the Association, the Board found that production and main-tenance employees of each employer constituted a separate appropriate unit.This unitdetermination was reaffirmed in 1939, in a complaint proceeding based on refusal tobargain.Matter of Charles Cushman, at al.,15 N. L. R. B. 90.5Matter of Knapp Brothers Shoe Company, Inc.,Case No. 1-RC-482, issued September30, 1948;Matter of Crest Shoe Company,Case No. 1-RC-5. Issued October 23, 1947;Matter of Clark Shoe Company,CaseNo. 1-RC-298,issued June 23, 1948. BELLE-MOC, INC.9the date of this Direction of Election,including employees who did notwork during said pay-roll period because they were ill or on vacation ortemporarily laid off,but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election,and also excluding employees on strikewho are not entitled to reinstatement, to determine whether they desireto be represented,for purposes of collective bargaining,by UnitedShoe Workers of America, C. 1. 0., or by Lewiston and Auburn ShoeWorkers Protective Association,or by neither.